Citation Nr: 0316526	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic 
degenerative joint disease, left tarsometatarsal 
articulations, claimed as residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

During the course of the current appeal, a number of other 
issues were raised and to an extent, addressed by the RO 
including relating to service connection for various 
disabilities and entitlement to nonservice-connected pension 
benefits.  In April 2001, the RO granted pension benefits.  
The veteran subsequently indicated his satisfaction with that 
action and stated that he was withdrawing the other pending 
issues.  

However, the veteran thereafter provided testimony before the 
undersigned Veterans Law Judge via video-conferencing in 
December 2002, a transcription of which is of record.  At 
that time, it was clarified that the issue shown on the cover 
of this decision remained on appeal.


REMAND

Service records show that the veteran experienced a left 
foot/ankle injury in service.  It is unclear the nature of 
any residuals after in-service care.

The evidence in the file references the veteran's having 
experienced a work-injury of his left lower extremity in 
1991.  Further clinical records appear to reflect that the 
veteran now experiences left ankle problems.  

The pending appellate issue relates to whether the veteran's 
current left ankle problems are a result of the inservice 
injury or attributable to intercurrent, post-service ankle 
injury, or a combination of both.  One element of the related 
appellate question is whether the veteran demonstrated signs 
of residuals of prior injury or fracture at the time of his 
care for the 1991 injury, in which case the resolution of the 
pending appellate issue could more properly focus on whether 
the 1991 injury may have aggravated a pre-existing in-
service-acquired problem under 38 C.F.R. § 3.310 and/or Allen 
v. Brown, 7 Vet. App. 439 (1995).

VA medical examination reports are in the file, including at 
least one expert opinion dated in March 2001. 

The veteran has testified that he continues to have some VA 
care for his left lower extremity problems.  It is unclear 
whether all pertinent records are in the file in that regard.

At the personal hearing, the veteran indicated that the 
private physician who treated him in 1991 had complete 
records including X-rays, and that this might include 
documentation of the prior injury as well as opinion that the 
current problems could not be dissociated from the in-service 
injury.  The veteran indicated that he would make an effort 
either to get those records or provide information so VA 
could do so in the way of development.  

Since then, a VA Form 21-4142 has been entered in the file, 
citing the purported care-giver(s), and asking that VA obtain 
such records.  An accompanying memorandum from the veteran's 
representative was to the effect that the veteran was 
requesting that the Board obtain the cited medical evidence 
and he was waiving original RO consideration thereof.

Accordingly, the case is remanded for the following action:

1.  The complete up-to-date VA clinical 
records including from the McAllen 
Clinic, for care of the veteran's left 
ankle/foot problems including since the 
VA examination in March 2001 should be 
acquired and attached to the claims file.

2.  The complete clinical records, or 
legible copies, certified as complete, 
including X-rays, and opinions, relating 
to care of the veteran's left ankle/foot 
in 1991 should be acquired from the 
private physicians in McAllen, TX as 
shown on the VA Form 21-4142 received in 
December 2002.  Note that the names shown 
thereon appear to vary somewhat from the 
names transcribed at the hearing (Tr. at 
10), so this should be clarified in order 
to obtain all pertinent records. 

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

5.  After review of the results of the 
requested development, the RO should 
fully readdress any pending appellate 
issue on all possible theories.  If the 
benefits requested on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue an SSOC.  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
all applicable law and regulations 
pertaining to the claim currently on 
appeal.  

A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


